Citation Nr: 0433625	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  96-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from July 30, 1993 to 
March 21, 1997; an evaluation in excess of 50 percent, from 
March 22, 1997 to August 2, 2002; and an evaluation in excess 
of 70 percent, effective August 3, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, that denied a 
rating in excess of 10 percent for PTSD.

During the course of the appeal, the disability rating for 
the veteran's PTSD was increased from 10 percent to 30 
percent, effective from July 30, 1993; from 30 percent to 50 
percent, effective from March 22, 1997; and from 50 percent 
to 70 percent, effective from August 3, 2002.  In his March 
1994 notice of disagreement, the veteran requested a 100 
percent rating.  Accordingly, the claim for an increased 
rating for PTSD remains in appellate status.

The Board denied the veteran's appeal in May 1999.  The 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand filed by the veteran (appellant) and the Secretary for 
Veterans Affairs.  The Board remanded the case to the RO for 
further development of the evidence in July 2000 and in June 
2003.  

The Board acknowledges that the veteran has been granted a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  However, a 
TDIU claim is a matter separate from the adjudication of 
schedular and extraschedular rating claims.  Even if a TDIU 
rating is awarded, the veteran is still entitled to fair 
adjudication of those other claims.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 537 (1999).  Moreover, the effective 
date for the veteran's TDIU was August 3, 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that from July 
30, 1993 through March 21, 1997, the veteran's service-
connected PTSD resulted in limited insight, decreased 
concentration, and sleep disturbance; it did not result in 
more than definite social and industrial impairment or more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

3.  The competent medical evidence indicates that from March 
22, 1997 to August 2, 2002, the veteran's service-connected 
PTSD resulted in mild cognitive difficulties, marital 
difficulties, some industrial impairment, and impaired 
ability to establish or maintain effective or favorable 
relationships with people; it did not result in more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  The competent medical evidence indicates that since 
August 3, 2002, the veteran's service-connected PTSD has 
rendered him unemployable.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for PTSD from July 
30, 1993, to March 21, 1997, is not warranted.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).

2.  An evaluation in excess of 50 percent for PTSD from March 
22, 1997 to August 2, 2002, is not warranted.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2003).

3.  A 100 percent evaluation for PTSD, effective August 3, 
2002, is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002) ; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the October 2002 and April 2004 supplemental 
statements of the case (SSOCs) adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.  The October 2002 SSOC and a June 2004 VCAA 
notice letter informed him of the VCAA' s implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the September 1993 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of  the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the June 2004 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that throughout the relevant appeal period VA 
has conducted examinations with regard to the veteran's 
service-connected PTSD.  The most recent was conducted in 
August 2002 and resulted in a total (100 percent) 
compensation rating based upon individuals unemployability.  
The Board finds that the relevant medical evidence of record, 
to include the August 2002 VA examination report and the 
veteran's treatment records, contains sufficient detail to 
make a decision on this claim.  Thus, there is no duty to 
provide additional examination with regard to this issue.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The veteran maintains that the evaluations assigned for his 
PTSD do not adequately reflect the severity of that 
disability during the appeal period.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran was granted service connection for PTSD by rating 
decision in January 1993 based on combat service in Vietnam 
and a November 1992 VA discharge summary reflecting a 
diagnosis of PTSD.

VA outpatient treatment records dated from May 1993 to March 
1994 reflect ongoing treatment for the veteran's psychiatric 
problems.  The veteran denied any suicidal or homicidal 
ideations.

The report of an April 1994 VA examination provides that the 
veteran described flashbacks and nightmares, increasing in 
severity, and noted that he woke up in the middle of the 
night.  He avoided thoughts of the stressful events, and was 
tense all the time.  On examination, the veteran's affect was 
constricted, his mood was depressed and he denied psychotic, 
homicidal or suicidal ideations or tendencies.  Insight was 
poor and his judgment was noted to be "okay".  The 
diagnosis was chronic PTSD, competent.

The veteran underwent a VA PTSD examination in January 1996.  
He indicated at that time that he had intrusive and repeated 
recollections of his combat experiences in Vietnam.  He 
stated that he suffered from flashbacks and nightmares about 
once a week.  He remarked that he did not like to be in a 
dark room.  Examination revealed the veteran's affect to be 
constricted, and his mood was depressed and anxious.  The 
veteran indicated that his social and physical activities 
were being progressively constricted.  His insight was 
limited and his judgment was "okay".  The diagnosis was 
chronic PTSD.

VA outpatient treatment records from February 1995 to 
February 1996 reflect ongoing treatment for PTSD, as well as 
for physical problems, including multiple sclerosis.  A March 
1995 record reflects that the veteran was able to discuss his 
combat experiences without getting "too emotional."  In May 
1995 the veteran expressed feelings of survivor guilt.  In 
December 1995 he complained of sleep disturbance, and 
reported getting along better with his children.

The veteran underwent another VA PTSD examination in July 
1996.  It was noted that he last worked in June 1993.  The 
veteran had intrusive thoughts of his Vietnam experience on a 
weekly basis.  He indicated that he had trouble sleeping due 
to nightmares.  The veteran was married and had three grown 
children ages 23, 27, and 30.  Examination revealed poor eye 
contact and constricted affect.  There were no delusions or 
hallucinations, and the veteran denied any suicidal or 
homicidal ideations.  Decreased concentration was noted; 
recent and remote memory were okay.  His insight was very 
limited and his judgment was okay.  The diagnosis was chronic 
PTSD.  The examiner indicated that it was difficult to assign 
a percentage for each, and opined that the veteran's 
employment difficulties were 40 percent due to PTSD and 60 
percent due to his multiple sclerosis.

At a February 1997 VA PTSD examination, the veteran indicated 
that he lived at home with his wife.  He complained of sleep 
disturbance, nightmares, and irritability.  The veteran 
walked with leg braces and was well-oriented to all spheres.  
It was further noted that he spoke clearly with coherent and 
relevant answers.  His affect was full range, and his mood 
was depressed. There was no evidence of psychotic symptoms, 
and his memory for recent and remote events was good.  The 
Axis I diagnoses were PTSD (40 percent) and major depressive 
disorder secondary to multiple sclerosis (60 percent).  The 
veteran was assigned a Global Assessment of Functioning (GAF) 
evaluation of 45. 

A March 22, 1997 VA PTSD examination reflects that the 
veteran complained of an increase in nightmares to four times 
a week.  He said that the nightmares were causing him social 
and martial strife.  The Axis I diagnosis was chronic PTSD, 
severe.  The Axis V GAF score was 45.

The veteran underwent another VA examination in September 
1997.  He stated that he took Imipramine but was being 
switched to Sertraline. He indicated that he had problems 
getting along with people, including his wife.  The veteran 
complained of sleeping difficulties and problems with 
concentration.  He reported nightmares four to five times per 
week.  He mentioned that he avoided crowds and dark places.  
The veteran indicated that he had two or three friends, but 
that he did not do much of anything for fun.  Sometimes he 
visited the parent of one of his friends.  He indicated that 
sometimes his grandson got "under my skin."  He admitted that 
he could sometimes express warmth, but at other times he 
seemed blocked by a feeling that he "can't accept being with 
other people."  The veteran denied suicidal ideations and had 
crying spells.  He reported irritability, difficulty in 
concentrating, and difficulty in making decisions.  
Examination revealed that the veteran was neatly and casually 
dressed.  His facial features seemed mask-like, and his 
speech was mildly dysarthric.  His mood seemed depressed.  He 
was well oriented but reported experiencing auditory 
hallucinations.  He admitted to being very suspicious and 
always on guard.  The Axis I diagnosis was PTSD.  The Axis V 
GAF score was 50.  

In conjunction with the September 1997 VA psychiatric 
examination, the veteran underwent a psychological survey.  
His speech was slow and hesitant but intelligible.  His 
affect was subdued, anxious, and at times he seemed tearful.  
Psychological testing revealed the veteran's intellectual 
functioning to be in the low average range.  Memory 
functioning and cognitive flexibility were in the mildly 
impaired range.  Depression was mentioned as the most 
prominent emotional characteristic of his psychological 
profile.  It was noted that although the veteran admitted 
occasional unusual sensory experiences and indulgence in 
fantasy, these experiences seemed to fall short of the 
criteria of frank thought disorder or weak reality bonds.  In 
summary, the examiner stated in part that there was support 
for the diagnostic impression of PTSD of moderate intensity 
and dysthymic disorder.  The diagnoses were PTSD and 
dysthymic disorder.  

In an October 1998 statement, the veteran indicated that his 
condition was worsening.  He mentioned that he had been on 
anti-depressant medications for 13 years.

A December 1998 statement from the veteran's wife indicated 
that she felt the veteran's condition was worsening.  She 
noticed that his concentration was not very good and that he 
would not always follow a conversation.  She stated that all 
he did was sit in a corner of the dining room and watch 
Vietnam War movies.  He desired to be alone and tended to 
complained and argue constantly, especially with his 
daughter.  He did not have as many friends as he used to, due 
to the fact that he was unintentionally rude to them.  The 
veteran had related some thoughts of suicide to her.  She 
indicated that the veteran's behavior had caused tremendous 
marital stress.

The report of an August 3, 2002 VA examination provides that 
the examiner reviewed the veteran's claims file and the July 
2000 BVA remand.  The report sets forth the veteran's 
relevant history and provides the results of mental status 
examination.  The Axis I diagnosis was chronic PTSD.  The 
veteran's Axis GAF score was 43, which the examiner noted 
reflected a significant impact of the veteran's PTSD symptoms 
on his ability to function socially and maritally as 
evidenced by his divorce, and occupationally as evidenced by 
the fact that he was unable to work or to continue to work 
when he was basically in his mid-40's, which is the age one 
would expect that he would be able to function fully in a job 
situation.  The examiner offered the specific opinions that 
the veteran had only one mental disorder, PTSD; his GAF score 
of 43 was solely due to his PTSD; and the severity of his 
PTSD made him unemployable.  

The record also contains VA treatment records, dated 
throughout the appeal period, indicating treatment for a 
number of conditions, including PTSD.  

Legal Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 312-13 (1991).  The Board notes that VAOPGCPREC 3-
2000 (April 10, 2000), addresses the situation arising when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending.  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the neuropsychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  The 
Board and the RO are bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent rating is provided when the ability to maintain 
effective or favorable relationships is "severely" impaired 
and when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  Id.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  Id; see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

The revised rating criteria, effective from November 7, 1996, 
provide that a 30 percent rating is warranted for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Entitlement to an Evaluation in Excess of 30 Percent for 
PTSD,
from July 30, 1993 to March 21, 1997.

Based on a thorough review of the record pertinent to the 
period of the appeal prior to March 22, 1997, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for that period.  

The Board finds that the evidence of record indicates that 
the veteran's service-connected PTSD was not manifested by 
more than definite social and industrial impairment at any 
time from July 30, 1993 to March 21, 1997 (Diagnostic Code 
9411, prior to November 7, 1996); or more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), from November 7, 1996 through March 21, 
1997.  Diagnostic Code 9411 (effective from November 7, 
1996).

While medical records and examination reports show that his 
PTSD was symptomatic during the period of time in question, 
and productive of some difficulty in establishing and 
maintaining effective work and social relationships, the 
relevant medical evidence does not show a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired abstract thinking; or any appreciable disturbances 
of motivation and mood.  A March 1995 record reflects that 
the veteran was able to discuss his combat experiences 
without getting "too emotional", and in December 1995, while 
he complained of sleep disturbance, he also reported getting 
along better with his children.  A VA PTSD examination in 
July 1996 noted PTSD symptoms but it was also reported that 
he had no delusions or hallucinations, and the veteran denied 
any suicidal or homicidal ideations.  Decreased concentration 
was noted and that time but recent and remote memory were not 
impaired.  His insight was very limited but his judgment was 
normal.  The examiner indicated that the veteran's employment 
difficulties were due, in part, to PTSD, but 60 percent of 
his industrial impairment was attributed to his multiple 
sclerosis.  A February 1997 VA psychiatric examination showed 
that the veteran was well-oriented to all spheres, he spoke 
clearly with coherent and relevant answers, his affect was 
full range, there was no evidence of psychotic symptoms, and 
his memory for recent and remote events was good. 

The Board recognizes the veteran's GAF score of 45 on the 
February 1997 VA examination.  By definition, the GAF scale 
considers psychological, social and occupational functioning 
on a hypothetical continuum of mental health-illness, and 
does not include impairment in functioning due to physical 
(or environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. 
§ 4.125 (2000).  According to the GAF Scale, a score between 
41 and 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

The VA examination report makes it clear that the GAF score 
was due, in part, a major depressive disorder secondary to 
multiple sclerosis.  In Mittleider v. West, 11 Vet. App. 181 
(1998), the Court found that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  In the 
present case, the February 1887 VA examination provides that 
the veteran's PTSD was responsible for only 40 percent of his 
Axis I diagnosis.  The veteran's major depressive disorder, 
secondary to multiple sclerosis, accounted for 60 percent of 
the Axis I diagnosis.  As a result, the Board finds that the 
veteran's major depressive disorder, secondary to multiple 
sclerosis, is the greater cause of the GAF score of 45 and 
thus the score does not warrant an evaluation in excess of 30 
percent for PTSD, prior to March 22, 1997.  

The Board recognizes the veteran's assertions that his PTSD 
warrants an evaluation in excess of 30 percent for the 
relevant time period.  A layperson is competent to testify as 
to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether his service-connected symptoms satisfy 
medical diagnostic criteria, or describe the severity of a 
condition in medical terms.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus his own contentions do not 
constitute competent medical evidence that his service-
connected PTSD warrants an evaluation in excess of 30 percent 
for the relevant time period.

Entitlement to an evaluation in excess of 50 percent for 
PTSD, 
from March 22, 1997 to August 2, 2002.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD, for the period from March 22, 1997 to August 2, 2002.  
In so finding, the Board notes that neither the old or the 
new rating criteria are more favorable for the veteran for 
this period.  

After considering the relevant evidence and the new rating 
criteria, the Board is unable to conclude that the veteran's 
PTSD is manifested by symptomatology such as severe 
manifestations as obsessional rituals; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting his ability to act independently or appropriately, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships.  Although 
the veteran and his wife have reported marital difficulties, 
the veteran has nevertheless maintained a marriage of over 
three decades' duration.  He also has contact with some of 
his children and grandchildren.  The veteran speaks 
coherently and has exhibited adequate memory and judgment.  
Accordingly, a rating in excess of 50 percent is not 
warranted under the new rating criteria.

Secondly, the Board is compelled to find that the same result 
would hold under the old rating criteria.  The veteran's 
employment history and medical examinations have demonstrated 
some industrial impairment (due to his PTSD), and his ability 
to establish or maintain effective or favorable relationships 
with people is impaired. However, the next higher rating of 
70 percent under the old criteria is not warranted in that 
severe psychoneurotic symptomatology has not been shown.  
Psychological testing did reveal that the veteran suffers 
some cognitive impairment.  However, it was described as 
mild.  Further, an opinion from the July 1996 VA examiner has 
shown that that the veteran's PTSD is not the only or major 
hindrance in the veteran's difficulty in obtaining gainful 
employment.  Therefore, the criteria for a rating in excess 
of 50 percent have not been met under either the old or the 
new regulations.

In addition, the Board notes that the veteran's September 
1997 Axis V GAF score of 50 does not warrant an increased 
evaluation.  The score is higher than the veteran's March 
1997 score of 45.  Similarly, the September 1997 VA 
psychological survey provides that the veteran's PTSD was of 
moderate intensity.  This, too, fails to indicate that the 
veteran's PTSD warranted an evaluation in excess of 50 
percent for the relevant time period.  

As noted, while the veteran is competent to testify as to 
observable symptoms, Falzone, supra, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as whether his service-connected symptoms 
satisfy medical diagnostic criteria, or describe the severity 
of a condition in medical terms.  Espiritu, supra.  Thus his 
own contentions do not constitute competent medical evidence 
that his service-connected PTSD warrants an evaluation in 
excess of 50 percent for the relevant time period.

Entitlement to an evaluation in excess of 70 percent, 
effective August 3, 2002.

The Board finds that the evidence supports a 100 percent 
evaluation for PTSD, effective August 3, 2002, under the 
criteria in effect prior to November 7, 1996.  In this 
regard, the Board notes that the August 2002 VA examination 
report is objective medical evidence that the veteran is 
unable to obtain or retain employment due to his service-
connected PTSD.  Such evidence warrants a 100 percent 
evaluation.  See Johnson, Vet. App. at 99.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
PTSD, from July 30, 1993 to March 21, 1997, is denied.

Entitlement to an evaluation in excess of 50 percent for 
PTSD, from March 22, 1997 to August 2, 2002, is denied.

A 100 percent evaluation for PTSD is granted, effective from 
August 3, 2002, subject to the laws and regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



